Name: Commission Regulation (EEC) No 1689/84 of 13 June 1984 on arrangements for imports into France of textile products of category 20 originating in Pakistan
 Type: Regulation
 Subject Matter: trade;  international trade;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 160/516. 6 . 84 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1689/84 of 13 June 1984 on arrangements for imports into France of textile products of category 20 originating in Pakistan from Pakistan before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of textile products of category 20 originating in Pakistan have exceeded the level referred to in para ­ graph 3 of the said Article ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, Pakistan was notified on 7 June 1984 of a request for consulta ­ tions ; Whereas, pending a mutually satisfactory solution, the Commission has requested Pakistan to limit, for a provisional period of three months from the date of notification of the request for consultations, exports of products of category 20 into France at 60 tonnes ; Whereas, pending the outcome of the requested consultations, a quantitative limit identical to that requested of the supplier country should be applied provisionally to imports of the category of products in question ; Whereas paragraph 13 of the said Article provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Pakistan between 7 June 1984 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by it and shipped Article 1 Without prejudice to the provisions of Article 2, imports into France of products of category 20 origina ­ ting in Pakistan specified in the Annex hereto shall be subject to the provisional quantitative limit given therein until 6 September 1984. Article 2 1 . Products as referred to in Article 1 , shipped from Pakistan to the said Member State before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to 'he presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2. Imports of such products shipped from Pakistan to the said Member State after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of such products shipped from Pakistan to the said Member State on or after 7 June 1984 and released for free circulation shall be deducted from the quantitative limits laid down . This provisional limit shall not, however, prevent the importation of products covered by it but shipped from Pakistan before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p. 106. 0 OJ No L 380, 31 . 12. 1982, p. 1 . It shall apply until 6 September 1984. No L 160/6 Official Journal of the European Communities 16. 6. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1984. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountry Member State Units Quantitative limits from 7 June to 6 September 1984 20 62.02 B I a) c) Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Pakistan F Tonnes 60 62.02-12, 13, 19 Bed linen, woven